Citation Nr: 0527255	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  99-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a neurological 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the New York, New 
York, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for acute and subacute peripheral 
neuropathy.

In June 2003, the Board remanded the case for additional 
development.  In May 2004, the Board denied entitlement to 
service connection for acute and subacute peripheral 
neuropathy.  

In a July 2005 order, the United States Court of Appeals for 
Veterans Claims (CAVC) remanded the issue to the Board for 
readjudication.

The CAVC remanded the case pursuant to a Joint Motion for 
Remand (hereinafter referred to as the Motion).  In the 
Motion, the parties agreed that the veteran was actually 
claiming service connection for a neurologic condition not 
limited to peripheral neuropathy, and appeared to agree that 
the issue on appeal was entitlement to service connection for 
a neurologic condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

In the Motion, the parties agreed that VA's duty to assist in 
this case includes performing a magnetic resonance imaging 
(MRI) study of the cervical spine, and a VA examination to 
determine the nature and extent of current neurologic 
disability and obtain an opinion as to whether that 
disability is related to service.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be afforded a VA 
neurologic examination by a neurologist 
(if possible), and MRI of the cervical 
spine.  The neurologic examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  Following review of the claims 
folder, including the report of the MRI 
of the cervical spine, the neurologist 
should answer the answer the following:

I.  Does the veteran currently have 
a neurological condition?

II.  For each neurological condition 
found, is it at least as likely as 
not (50 percent probability or more) 
that the condition is related to 
service.

The neurologist should offer a 
rationale for any conclusion.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should adjudicate 
the claim for service connection for a 
neurological condition.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


